            Case 2:15-cv-00671-TSZ Document 338 Filed 04/27/21 Page 1 of 1




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      WEDI CORP.,
 8                          Plaintiff,
                                                     C15-671 TSZ
 9         v.
                                                     MINUTE ORDER
10    BRIAN WRIGHT, et al.,
11                          Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The United States Court of Appeals for the Ninth Circuit having issued its
14
   mandate, see docket no. 337, the parties are DIRECTED to file a Joint Status Report
   within fourteen (14) days of the date of this Minute Order indicating what issues remain,
15
   how the parties propose to resolve those issues, and what dates and deadlines the Court
   should set.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 27th day of April, 2021.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Gail Glass
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
